Exhibit 10.1

 
ASSIGNMENT AND ASSUMPTION AGREEMENT


This Assignment and Assumption Agreement (this “Agreement”), is dated as of
September 23, 2010 and is entered into among Goldman, Sachs & Co., a New York
corporation (“Assignor”), CapGen Capital Group VI LP, a Delaware limited
partnership (“CapGen”), and C12 Protium Value Opportunities Ltd., a Cayman
exempted company with limited liability (“C12”, and together with CapGen, the
“Assignees”).  All capitalized terms not otherwise defined herein shall have the
meanings set forth in the Purchase Agreement (as defined below).
 
WHEREAS, Assignor is a party to that certain Amended and Restated Securities
Purchase Agreement, dated as of August 11, 2010 (the “Purchase Agreement”), by
and among Hampton Roads Bankshares, Inc., a Virginia corporation (the “Issuer”),
and the Purchasers signatory thereto, including their successors and assigns,
pursuant to which Assignor, as the sole Purchaser thereto, has agreed to
purchase 13,750,000 shares of Common Stock, par value $0.625 per share (the
“Stock”), of the Issuer, subject to the terms and conditions set forth therein;
 
WHEREAS, Assignor desires to sell and assign all of its rights, title and
interests in, and obligations under, the Purchase Agreement, including any
rights, title and interests in, and obligation to purchase, the Stock, to the
Assignees, severally and not jointly (each, an “Assignment”);
 
WHEREAS, the Assignees, severally and not jointly, desire to accept an
Assignment from the Assignor and each Assignee desires to become a Purchaser
under the Purchase Agreement and to assume all of Assignor’s rights, title and
interests in, and obligations under, the Purchase Agreement to the extent of its
Assignment, subject to the terms hereof;
 
NOW, THEREFORE, in consideration of the foregoing, of the mutual promises set
forth herein, and of other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Assignor and each Assignee,
severally and not jointly, intending legally to be bound, hereby agree as
follows:
 
1. Assignment.  For value received, Assignor hereby assigns, transfers and
conveys to each Assignee, severally and not jointly, all of Assignor’s rights,
title and interests in, and obligations under, the Purchase Agreement with
respect to the number of shares of Stock set forth next to each Assignee’s name
on Schedule A hereto (including the registration rights, as provided in Section
3.6(h) of the Purchase Agreement); provided, that each Assignee’s rights, title
and interests in, and obligations under, the Purchase Agreement with respect to
the Stock shall be subject to paragraphs 2 and 6 hereof.
 
2. Assumption.  Each Assignee hereby accepts, severally and not jointly, the
foregoing Assignment, and assumes and agrees to perform all of the obligations
of Assignor in respect of that Assignment, to become a Purchaser under the
Purchase Agreement, and to perform all of its obligations thereunder, including
the purchase of the number of shares of Stock allocated to such Assignee in
Schedule A hereto; provided that from and after the date hereof, C12 shall have
the rights, title and interests in, and obligations under, the Purchase
Agreement with respect to its respective portion of the Stock as if subject to
that certain Second Amended and Restated Securities Purchase Agreement, dated as
of August 11, 2010, by and among the
 

 
 

--------------------------------------------------------------------------------

 

Issuer and the purchasers signatory thereto (the “C12 Purchase Agreement”)
rather than the Purchase Agreement, and CapGen shall have the rights, title and
interests in, and obligations under, the Purchase Agreement with respect to its
respective portion of the Stock as if subject to that certain Amended and
Restated Investment Agreement, dated as of August 11, 2010, by and among the
Issuer and CapGen (together with the C12 Purchase Agreement, the “Assignee
Purchase Agreements”) rather than the Purchase Agreement.
 
3. Withdrawal of Assignor.  Effective as of the date of the completion of each
of the Assignments, Assignor shall no longer be a Purchaser under, and as
defined in, the Purchase Agreement.
 
4. Representations and Warranties of the Parties.  Each party hereto represents
and warrants that (i) the execution and delivery of this Agreement by such party
and the consummation by such party of the transactions contemplated hereby have
been duly authorized, (ii) this Agreement has been duly executed and delivered
by such party and (iii) this Agreement is a legal, valid and binding obligation
of such party, enforceable against it in accordance with its terms, subject to
any applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the enforcement of creditors rights generally and general
principles of equity (regardless of whether that enforceability is considered in
a proceeding in equity or at law).
 
5. Future Cooperation.  Each of the parties hereto agrees to cooperate at all
times from and after the date hereof with respect to all of the matters
described herein, and to execute such further assignments, releases,
assumptions, amendments, notifications and other documents as may be reasonably
requested for the purpose of giving effect to, or evidencing or giving notice
of, the transactions contemplated by this Agreement.
 
6. Issuer Acknowledgement and Consent.  Notwithstanding anything to the
contrary, the Issuer hereby (i) acknowledges and consents to the Assignments
contemplated by this Agreement as permitted assignments under the Purchase
Agreement, including Sections 3.6(h)  and 6.13 thereof, (ii) acknowledges and
agrees that from and after the date hereof, Assignor shall no longer be a
Purchaser under, and as defined in, the Purchase Agreement, shall have no
remaining rights, and is discharged of all of its obligations, under the
Purchase Agreement and all of the other Transaction Documents, and (iii)
acknowledges and agrees that from and after the date hereof, each Assignee shall
have the rights, title and interests in, and obligations under, the Purchase
Agreement with respect to its respective portion of the Stock as if subject to
the terms of the applicable Assignee Purchase Agreement rather than the Purchase
Agreement, with the right to purchase a number of shares of Stock equivalent to
the numbers set forth opposite each Assignee’s name on Schedule A hereto.
 
7. Amendments. No amendment or waiver of any provision of this Agreement will be
effective against any party hereto unless it is in a writing signed by a duly
authorized officer or representative of such party that makes express reference
to the provision or provisions subject to such amendment or waiver.
 
8. Binding Effect; Execution in Counterparts.  This Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
permitted successors and assigns.  This Agreement may be executed in
counterparts, each of which shall be
 

 
2 

--------------------------------------------------------------------------------

 

deemed an original, but all of which shall constitute one and the same
instrument.  Copies of executed counterparts transmitted by telecopy, telefax or
other electronic transmission service shall be considered original executed
counterparts.
 
9. Governing Law.  This Agreement shall be governed by and construed in
accordance with, the laws of the State of New York.
 
[remainder of page intentionally left blank]
 

 
3 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Assignment and Assumption
Agreement as of the date first set forth above.
 

 
Assignor:
     
GOLDMAN, SACHS & CO.
     
By: /s/ Buck Ratchford
 
Name:  Buck Ratchford
 
Title:  Managing Director
     
Assignees:
     
CAPGEN CAPITAL GROUP VI LP
     
By: /s/ John P. Sullivan
 
Name:  John P. Sullivan
 
Title:  Managing Director
     
C12 PROTIUM VALUE OPPORTUNITIES LTD.
     
By: /s/ Jasen Yang
 
Name:  Jasen Yang
 
Title:  Director
 
for purposes of Sections 2 and 6 only:
     
HAMPTON ROADS BANKSHARES, INC.
     
By: /s/ Douglas J. Glenn
 
Name:  Douglas J. Glenn
 
Title:  Executive Vice President, General Counsel and Chief Operating Officer


 
 

--------------------------------------------------------------------------------

 

Schedule A
 
Assignee:
 
Number of shares of Stock assigned:
CapGen
 
  3,000,000
C12
 
10,750,000
Total
 
13,750,000



 


 